Order entered March 25, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01514-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE